 

 

-.USDS SDNY
DOCUMENT
UNITE.D STATES DIsTRIcT coURT -ELECTRONICALLY FH“ED

soUTHERN DISTRICT OF NEW YORK DOC #!

DATE FILED: EO/?%/ i%

 

 

 

 

 

 

 

 

IN RE: NEELAM TANEJA

 

17~Cv~9429 (JGK)

MEMORANDUM OPINION
& ORDER

 

 

JOHN G. KOELTL, District Judge:

The pro se appellant, Neelam Taneja, filed an appeal in
this Court on December 21, 2017, challenging the bankruptcy
court’s dismissal of her Chapter 13 petition. The appellant
argued that there Was fraud in the bankruptcy court proceedings
and that the bankruptcy judge should have recused herself.

This Court affirmed the bankruptcy court's decision in a
Memorandum Opinion and Order on March 21, 2018, because the
appellant did not contest the bases for the bankruptcy judge’s
decision and the appellant did not present evidence of fraud or
provide a basis for her contention that the bankruptcy judge
should have recused herself.1 In re Taneja, No. 17cv9429, 2018 WL

1662770, at *1 (S.D.N.Y. Mar. 21, 2018).

 

1 The bankruptcy court dismissed Taneja’s petition for three reasons:
(1) Taneja did not put forward a feasible Chapter 13 plan, (2)
Taneja's debts exceeded the statutory limits, and (3} Taneja did not
demonstrate a regular and stable income. As was explained in this
Court’s previous Opinion, each of these reasons is a legitimate basis
to dismiss a Chapter 13 petition. In re Taneja, No. 17cv9429, 2018 WL
16627?0, at *1 (S.D.N.Y. Mar. 21, 2018}.

 

Taneja appealed this Court’s decision to the Second Circuit
Court of Appeals on March 29, 2018. After filing her notice of §
appeal, Taneja filed a motion for reconsideration in this Court.

This Court issued a Memorandum Opinion and Order on May 25,

 

2018, which stated that this Court lacks jurisdiction to amend
its March 21, 2018, Memorandum Opinion and Order, because the

appellant had already filed an appeal of the decision. ln re

 

 

Taneja, No. 17cv9429, 2018 WL 2731272, at *1 (S.D.N.Y. May 25,

2018); see also United States v. Rogers, 101 F.Bd 24?, 251 (2d

 

Cir. 1996) (filing a notice of appeal divests the district court
of jurisdiction over the issues being considered on appeal).
Because this Court issued its March 21, 2018, decision
without the benefit of a reply brief from the appellant, the
Court invited the appellant to file any materials supporting her
appeal of the bankruptcy court’s decision by done 15, 2018. At
that point, the Court indicated that it would consider issuing
an indicative ruling seeking a remand of the matter if the
appellant’s motion was meritorious. In re Taneja, 2018 WL
2731272, at *1; see Fed. R. Civ. P. 62.1(a)(3); Fed. R. App. P.
12.1. However, if this Court found that the additional materials
did not render her appeal meritorious, the Court would deny the
motion for reconsideration. §ee Fed. R. Civ. P. 62.1(a)(2).
Despite this Court's invitation, the appellant did not file

any additional materials supporting the appeal of the bankruptcy

court’s decision. Accordingly, this Court never issued an
indicative ruling under Federal Rule of Appellate Procedure
12.1. On August 29, 2018, the Second Circuit Court of Appeals
issued an Order holding the appellant’s pending appeal in
abeyance until a final ruling on the appellant's motion for
reconsideration was issued.

Because the appellant did not file any additional materials
supporting her appeal of the bankruptcy court’s decision, her

motion for reconsideration is denied. See Davidson v. Scully,

 

172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001) (“A motion for
reconsideration will generally be denied unless the moving party
can point to controlling decisions or data that the court
overlooked -- matters, in other words, that might reasonably be
expected to alter the conclusion reached by the court”).

Well after the June 15 deadline, the appellant filed a
proposed order that would discharge her debt under 11 U.S.C.
§ 727. That proposed order is without basis and does not support
her motion for reconsideration. Therefore, the Court declines to
sign the proposed order.

The Clerk is directed to close all pending motions and to

close this case.

SO ORDERED .

i' w
Dated: New York, New York `:W:§§j\ é:j '_
october 15, 2018 ;z@“

§;t)¢dohn G. Koeiti
Un` ed States District Judge

 

